Citation Nr: 1428846	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-09 975	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial increased rating for right wrist/right hand strain, evaluated as noncompensably disabling from August 1, 2006 to November 3, 2011 and as 10 percent disabling from November 4, 2011.

2. Entitlement to an initial compensable rating for bilateral plantar fasciitis.  

3. Entitlement to an initial increased rating for a variously defined lumbar spine disability, evaluated as noncompensably disabling from August 1, 2006 to November 3, 2011; as 10 percent disabling from November 4, 2011 to December 16, 2013; and as 20 percent disabling from December 16, 2013. 

4. Entitlement to an initial increased rating for a right thumb scar, evaluated as noncompensably disabling from August 1, 2006 to December 16, 2013 and as 10 percent disabling from December 16, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appeal is currently with the RO in Nashville, Tennessee.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

An appeal on the issue of entitlement to service connection for hypertension was also perfected by the Veteran.  However, in a March 2013 decision, service connection for this disorder was granted.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

The current appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal was remanded by the Board in September 2013 for further development.  However, for the reasons set forth below, the issues of entitlement to increased ratings for the variously defined lumbar spine disability and for the right thumb scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's right thumb disability has been characterized by constant pain, decreased strength and episodes of locking; either favorable ankylosis or limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, has not been shown.

2.  Throughout the entire appeal period, the Veteran's right wrist disability has been characterized by painful motion and stiffness; favorable ankylosis in 20 to 30 degrees of dorsiflexion has not been shown.

3.  The Veteran's bilateral plantar fasciitis has been characterized by pain, tenderness and some weightbearing foot misalignment.  Severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, or a foot injury that is "moderately severe" has not been shown.  


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating, but no more, for a right wrist strain for the entire appeal period have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5214, 5215 (2013).

2. The criteria for a separate initial 10 percent rating, but no more, for a right thumb strain for the entire appeal period have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5224, 5228 (2013).

3. The criteria for an initial 10 percent rating, but no more, for a bilateral plantar fasciitis for the entire appeal period have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the issues adjudicated herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in October 2006, November 2011 and December 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in September 2013 in order to obtain a new VA examination related to the disabilities on appeal.  
The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in December 2013, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in February 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings-Right Wrist, Right Thumb, And Bilateral Plantar Fasciitis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Right Wrist And Right Thumb

The Veteran is currently service-connected for residuals of an injury to his right hand and wrist.  During the appeal, he has received a noncompensable rating for this disorder until November 4, 2011, where his rating was increased to 10 percent under 38 C.F.R. § 4.71a, DCs 5003 and 5215 (addressing degenerative arthritis and limitation of motion in the wrist.)  After reviewing the evidence, it is apparent that this "hand injury" is actually has two separate disorders, the first affecting his ability to move his thumb, and the second affecting his ability to move his wrist.  VA regulations specifically prohibit assigning a disability evaluation of the same disability under various diagnoses, a practice known as "pyramiding."  38 C.F.R. § 4.14 (2013).  However, when there are symptoms of two separate and distinct disorders, even though both disorders may be located in the same location, separate disability ratings may be for application.  In such cases, the "critical element, however, is that none of the symptoms for any one of these three conditions is duplicative of or overlapping with the symptoms of the other two conditions."  Esteban v. Brown, 6 Vet. App. 259, 292 (1994).  In this case, even though both a wrist disorder and thumb disorder may be the result of the same injury, the relevant diagnostic code addressing wrist and thumb disorders do not necessarily overlap.  

Therefore, the Board finds that separate 10 percent ratings are warranted for the Veteran's right thumb and wrist for effectively the entire period on appeal.  See January 2007 rating decision (which notes that service treatment records reflect injury and resulting impairment to the Veteran's right upper extremity (wrist) and right thumb).  Specifically, while the evidence may on some occasions reflect no limitation of motion, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  As Burton appears to apply here, separate 10 percent ratings are warranted for the Veteran's right wrist and thumb on this basis.  

However, the Board determines that a rating in excess of 10 percent is not warranted for either the thumb or the wrist.  First, in order to warrant a rating in excess of 10 percent for a thumb disability, the evidence must show either favorable ankylosis or limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DCs 5224, 5228 (2013).  

Here, the evidence does not show such limitation.  For example, at a VA examination in November 2011, the Veteran described pain in the right thumb with decreased strength and dexterity, as well as stiffness and locking.  He experiences flare-ups when writing, which can be very painful.  Upon examination, the examiner observed decreased strength in regards to pulling and twisting.  When attempting to oppose the fingers and the thumb, there was no gap observed between the thumb pad and any of the fingers or the thumb.  There was no evidence of pain when moving his thumb on during such testing, nor was there any indication of thumb pain after repetitive testing.  No ankylosis was observed.  

At the most recent VA examination in December 2013, the Veteran stated that his right thumb was "constantly painful, worse with motion and has limited motion, weakness and fatigue."  However, upon examination, he still had the ability to oppose his fingers from his thumb with no gap between the thumb pad and the fingers.  There was also no indication of increased loss of motion after repetition.  Finally, while there has been some other complaints of pain elsewhere in the record, none of them indicate diminished thumb motion.  Therefore, as either favorable ankylosis or limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a rating in excess of 10 percent is not warranted for this disorder.

With regard to the Veteran's right wrist disorder, which is his dominant side, a rating in excess of 10 percent is not warranted unless the evidence shows favorable ankylosis in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 47.1a, DCs 5214, 5215 (2013) Based on the evidence of record, such limitation in wrist function has not been shown.  First at a VA examination October 2006, the Veteran complained of weakness, stiffness and swelling with use.  However, he also stated that it did not cause any incapacitation, and that there was no functional impairment.  Upon examination, there was no sign of edema, effusion, weakness or tenderness.  The range of motion of the right wrist was 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  

At his next VA examination in November 2011, the Veteran mentioned symptoms such as weakness, stiffness, swelling and giving way.  He also experienced flare-ups resulting from too much activity.  However, upon examination, he exhibited 40 degrees of dorsiflexion, 80 degrees of palmar flexion, 15 degrees of radial deviation, and 45 degrees of ulnar deviation.  These ranges of motion were not further limited by pain.  

At his third and most recent VA examination in December 2013, the Veteran stated that he experiences pain that causes limited mobility in the right wrist, which also feels weak.  However, there was no incoordination.  Upon examination, he exhibited over 80 degrees of palmar flexion, 70 degrees of dorsiflexion, with no additional loss in range of motion after repetitive testing.  While he has complained of pain at other evaluations, none of these treating physicians observed ankylosis of any sort.  

As can be seen from these VA examinations, although the Veteran experiences pain in his right wrist, ankylosis of any sort has not been shown.  Indeed, despite his pain, it appears that his range of motion is quite substantial.  Therefore, as favorable ankylosis in 20 to 30 degrees of dorsiflexion has not been shown, a rating in excess of 10 percent is not warranted for the Veteran's right wrist disability at any time during the appeal period.  

B.  Bilateral Plantar Fasciitis

Next, the Board addresses whether a compensable rating is warranted for the Veteran's plantar fasciitis, which is currently rated under 38 C.F.R. § 4.71a, DC 5276 (addressing pes planus).  Under this diagnostic code, a 0 percent rating is warranted for "mild" acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for bilateral or unilateral "moderate" flatfoot with the weightbearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet.  A 20 percent rating (unilateral) or 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, DC 5276 (2013).  Foot disorders may also be rated under 38 C.F.R. § 4.71a, DC 5284, which provides a 10 percent rating for "moderate" disability of the foot.  The Rating Schedule does not define the terms "mild" or "moderate," and the Board must instead evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2013).

Based on the evidence of record, the Board determines that a 10 percent rating, but no more, is warranted for the Veteran's plantar fasciitis.  At the December 2013 VA examination, the Veteran's weightbearing line was over or medial to his great toe in his left foot.  Inward bowing was also observed in his left foot.  Based on these symptoms, it would appear that the severity of his foot disorder is somewhere between "mild" and "moderate."  When affording the Veteran the benefit of the doubt, the 10 percent rating allowable under DC 5276 is appropriate.  

However, a rating in excess of 10 percent is not warranted.  First, at a VA examination in October 2006, he stated that he has experienced constant foot pain characterized by "crushing," "squeezing," and "burning."  Upon examination, no tenderness, weakness, edema, atrophy or disturbed circulation was observed.  Pes planus and pes cavus was not noted, nor was there any indication of hammer toes or hallux valgus.  After examination, the examiner determined that the Veteran does not have any limitation with standing and walking, and does not require any type of support with his shoes.

Next, at a second VA examination in November 2011, the Veteran reported pain in the feet which occurs constantly, is localized, and is aggravated by activity.  He also described symptoms of no movement, limited walking and no running.  However treatment has been limited to pain control medications.  Upon examination, his feet were tender, but did not reflect painful motion, edema, disturbed circulation, atrophy of the musculature, or instability.  There was active motion the   metatarsophalangeal joint bilaterally.  The alignment of the Achilles tendons was normal during weightbearing and non-weightbearing.  Pes planus, pes cavus and hallux valgus was not observed.  

As was mentioned above, at his most recent VA examination in December 2013, the Veteran did exhibit some abnormal weightbearing alignment in his left foot, but his symptoms were no more severe than that.  Specifically, while pain was observed upon palpation, there were no calluses or swelling.  Moreover, the pain brought about by this disability was managed by orthotics.  In short, the evidence does not indicate that the Veteran's plantar fasciitis is "severe" in nature.  Therefore, a rating in excess of 10 percent is not warranted on this basis.

As for DC 5284, the Board concludes that a rating in excess of 10 percent is also not warranted on this basis.  Specifically, while the Veteran has complained of pain and burning the feet, the evidence does not indicate that it has impaired him to a "moderately severe" level.  To the contrary, he is still able to walk for periods of time, and his symptoms appear to be well controlled.  Thus, while it is clear that he experiences some impairment in his feet, it does not appear that they are of a "moderately severe" level.  Therefore, the Board finds that an increased rating under DC 5284 is also not warranted.

C.  Additional Considerations

When rating the extent of the Veteran's disability, the Board also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the evidence indicates that he experiences pain in the wrist at all times during range of motion testing.  However, the mere presence of pain in motion does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such limitation is not shown and, as such, an increased rating is not warranted based on limitation of motion.  Regarding his foot and thumb symptoms, entitlement to ratings in excess of the ones currently assigned require symptoms other than those related to range of motion (i.e. ankylosis, calluses, etc.), and the Deluca criteria are not applicable in such situations.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility, the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hand, wrist and foot disorders according to the appropriate diagnostic codes.

On the other hand, competent evidence of the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Also, consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must adjudicate whether referral of a case for extraschedular evaluation (when the issue either is raised by the claimant or is reasonably raised by the evidence of record) is warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); DeLuca, 8 Vet. App. at 202.

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that separate 10 percent ratings, but no more, for each of the Veteran's right thumb and wrist disabilities is warranted.  Additionally, a 10 percent rating, but no more, is warranted for the Veteran's bilateral plantar fasciitis.  The appeals are granted to this extent.  


ORDER

An initial 10 percent rating, but no more, for the service-connected right wrist strain for the entire appeal period is granted, subject to the statutes and regulations governing the payment of monetary benefits.
A separate initial rating of 10 percent, but no more, for the service-connected right thumb strain for the entire appeal period is granted, subject to the statutes and regulations governing the payment of monetary benefits.

An initial 10 percent rating, but no more, for bilateral plantar fasciitis is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Regarding the Veteran's lumbar spine and right thumb scar claims, the Board finds that further development is required before either of these claims may be adjudicated.  Specifically, in its September 2013 Remand, the Board instructed the RO to provide the Veteran with a VA examination to determine current severity of these disabilities.  The record reflects that this examination was completed in December 2013.  

Based on the findings of these VA examinations, the RO issued a rating decision in February 2014 that increased the Veteran's ratings for his lumbar spine disability and right thumb scar to 20 and 10 percent, respectively.  Both evaluations were made effective December 16, 2013.  However, these issues were never addressed in a supplemental statement of the case (SSOC).  Rather, in each case, the rating decision specifically stated that it "represents a full and final determination of this issue on appeal.  As such, this issue is considered resolved in full."  

The lack of a SSOC is incorrect for two reasons: (1) the rating decision does not address why increased ratings were warranted for the period prior to December 16, 2013; and (2) even though his rating for each of these disabilities was increased, he was not granted the maximum rating allowable.  Thus, the issues of entitlement to increased ratings for both disabilities remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's Remand. Stegall v. West, 11 Vet. App. 268 (1998). There was not compliance with regard to these issues, and must be remanded for the appropriate consideration.  These issues are REMANDED for the following action:

1.  If the Veteran has received low back and right thumb scar treatment from any VA medical center, such records should be acquired.  If the Veteran has received any non-VA treatment for these disabilities remaining on appeal, and the records of such treatment are not already of record, the RO should attempt to acquire such records after obtaining the Veteran's authorization.

2.  Then, readjudicate the increased rating claims for the service-connected low back and right thumb scar disabilities (at set forth on the title page of this decision/remand).  If the decision remains adverse to the Veteran in any way, issue an SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


